The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The applicant make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification to include the U.S Patent Number.  
Appropriate correction is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-36, 38-40: is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scarborough et al (US 7080057 B2)
21: A method comprising: 
accessing, by a computing system comprising one or more computers, (i) example data sets that each include information about a different individual  (See e.g. Fig. 5-522 on pre-hire information; Fig. 15-1512 on data collection) and (ii) data specifying one or more criteria to be assessed (See e.g. Fig. 5-532 on post hire information; Fig. 15-1512 on data collection); 
selecting, by the computing system, a first set of features based on the measures of association (See e.g. Fig. 15-1522 on feature selection.  See also (241) At 1522, feature selection can take place. Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database. Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set.). 

for each of multiple features identified the example data sets, determining, by the computing system, one or more measures of association between the feature and the one or more criteria being assessed (See e.g. Fig. 1522 on feature selection. (134) Information theoretic based feature selection can be based on information theory. Such a technique can use measures of information transmission to identify relations between independent and dependent variables);
evaluating, by the computing system, a plurality of different models that are each trained to generate a prediction based on a subset of features from among the first set of features, wherein at least some of the plurality of different models are trained to generate predictions based on different subsets of the first features (See e.g. Fig. 1522 on feature selection. (293) 1. Wrappers can use the relationship between model performance and IVs directly by iteratively experimenting with IV subsets. Since the nature of the bias of the feature selection method matches that of the modeling technique, this approach can be theoretically optimal if the search is exhaustive. Examiner Note: the wrapper method means each model is trained on different subset through the iterative process and use model performance as selection criteria);  
obtaining, by the computing system, data indicating a second set of features selected based on the evaluating the plurality of different models (See e.g. Fig. 1522 on feature selection.  See also (247) At 1552, performance tuning can take place. Data collection can continue. Sample size can be monitored as incoming data accumulates. When an update threshold is reached, new cases can be added to the matched predictor-criterion set by repeating feature selection 1522. Examiner Note: the selected features from repeated feature selection are considered a second set of features); and 
providing, by the computing system, a model that is configured to generate a prediction with respect to the one or more criteria based on data for the second set of features selected based on the evaluating the plurality of different models (See e.g. Fig. 15-1542 on model deployment).

22. The method of claim 21, comprising using the provided model to generate a classification result with respect to the one or more criteria based on whether input data include features in the second set of features ((123)… Valid predictors (e.g., pre-hire information) that correlate with specific criteria, such as post-hire measures (e.g., including concurrent performance measures) are then used in the evaluation of new candidates as they apply for the same or similar jobs).

23. The method of claim 21, comprising using, by the computing system, the example data sets to train a classifier to evaluate input data with respect to the one or more criteria based on whether the input data includes the features in the second set of features ((123)… Valid predictors (e.g., pre-hire information) that correlate with specific criteria, such as post-hire measures (e.g., including concurrent performance measures) are then used in the evaluation of new candidates as they apply for the same or similar jobs).

25. The method of claim 21, comprising generating, as the plurality of different models, multiple models for each of multiple different combinations of the first features ((16) In another aspect of an embodiment, an artificial-intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior model).

26. The method of claim 21, wherein the selecting the second set of features is performed based on (i) efficacy measures indicating predictive ability of the plurality of different models ((293) 1. Wrappers can use the relationship between model performance and IVs directly by iteratively experimenting with IV subsets. Since the nature of the bias of the feature selection method matches that of the modeling technique, this approach can be theoretically optimal if the search is exhaustive. Examiner Note: performance means efficacy) and (ii) consistency measures indicating variability of the predictive ability of the plurality of different models when applied to different data sets ((68) One possible way of building a neural network is to divide the input data into three sets: a training set, a test set, and a hold-out set. The training set is used to train the model, and the test set is used to test the model and possibly further adjust it. Finally, the hold-out set is used as a measure of the model's ability to generalize learned pattern information to new data such as will be encountered with the model begins processing new applicants. Examiner Note: generalize means consistency).

27. The method of claim 21, wherein data for at least some of the example data sets comprise at least one of resume data, curriculum vitae data, job application data, job performance data, education data, or work history data ((155)… standard pre-hire application information (e.g., name, address, phone number, job applied for, previous experience, references, educational background, and the like).

28. The method of claim 21, further comprising: for each of the first features, determining, by the computing system, a correlation measure indicative of a frequency that the first feature occurs in example data sets determined to satisfy the specified one or more criteria (See e.g. Fig. 15-1522 on feature selection.  See also (241) At 1522, feature selection can take place. Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database. Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set.  Examiner Note: feature available for selection means there is at least one occurrence of such feature); and selecting, by the computing system, a group of the first features based on the correlation measures (See e.g. Fig. 15-1522 on feature selection.  See also (241) At 1522, feature selection can take place. Pre-hire application records can be extracted from an applicant processing system, and post-hire outcome data can be extracted from a reports database. Pre- and post-data can be sorted and matched from both sources to create a matched predictor-criterion set.  Examiner Note: selected feature is at least based on one occurrence), wherein the different subsets of the first features that occur in the example data sets are different combinations of first features from the group of the first features selected based on the correlation measures ((242) At 1532, model development can take place. The distilled predictive modeling dataset can be randomized and partitioned into training, testing, and verification subsets).

29. The method of claim 28, wherein selecting the group of the first features based on the correlation measures comprises: generating a rank ordered list of the first features according to associated correlation measures; and selecting a number of the top-ranked first features as the group of the first features ((241)… Information theoretic feature selection can be run to identify top-ranking predictive items based on information transmission (e.g., mutual information). Item data characterized by marginal mutual information can be deleted and a distilled predictive modeling dataset can be saved).

30. The method of claim 29, wherein the rank ordered list of first features is generated using a binary logistic regression ((344)… Alternate feature selection algorithms: genetic algorithms, and forward and reverse stepwise regression…).

31. The method of claim 28, wherein the models in each set of multiple models are configured to classify input data by: obtaining, with a machine learning model, weights associated with each first feature in the combination of first features using a training data set ((81) FIG. 10 shows a simple exemplary predictive model 1002 with predictive inputs IN.sub.1, IN.sub.2, IN.sub.3, IN.sub.4, and IN.sub.5. Various weights a.sub.1, a.sub.2, a.sub.3, a.sub.4, and a.sub.5 can be calculated during model training (e.g., via back-propagation). The inputs are used in combination with the weights to generate a predicted value, OUT.sub.1. For example, the inputs might be answers to questions on a job application, and the predicted value might be expected job tenure).

32. The method of claim 28, comprising determining, based on the data specifying one or more criteria to be assessed, a cost function that is used to define a top performance tier ((16)…Proposed models of different types can be constructed and tested to identify a superior mode); wherein the plurality of different models comprise a set of multiple models for each of multiple different combinations of the first features ((16) In another aspect of an embodiment, an artificial-intelligence technique is used. For example, a neural network or a fuzzy logic system can be used to build a model that predicts a post-hire outcome. Proposed models of different types can be constructed and tested to identify a superior mode); wherein evaluating the plurality of different models comprises determining, for each model in each of the sets of models corresponding to different combinations of the first features, an efficacy for each model based on (i) a performance metric of example data sets ranked within the top performance tier by the model and (ii) an average performance metric of the example data sets within a test data set ((277) T… Summary Statistics of Model Output Train Verify Test Data Mean…Error Mean…); and wherein the method comprises selecting, as the second features, the features in one of the combinations of first features based on the efficacy determined for the model that corresponds to the one of the combinations of first features (See e.g. Fig. 1522 on feature selection.  See also (247) At 1552, performance tuning can take place. Data collection can continue. Sample size can be monitored as incoming data accumulates. When an update threshold is reached, new cases can be added to the matched predictor-criterion set by repeating feature selection 1522. Examiner Note: the selected features from repeated feature selection are considered a second set of features).

33. The method of claim 32, wherein the performance metric of example data sets ranked within the top performance tier by the model is an average of performance metrics of example data sets ranked within the top performance tier by the model ((277) T… Summary Statistics of Model Output Train Verify Test Data Mean…Error Mean….).

Claims 34-36, 38-40 are drawn to claims above and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough et al (US 7080057 B2) in view of Shareghi et al ("CLaC-CORE: Exhaustive Feature Combination for Measuring Textual Similarity” 2013) from IDS of 11-6-2019.
Claims 24 and 37: Scarborough disclose features and occurrence of selected features in predicating outcome, but fails to disclose n-grams.
However, using n-gram for textual analysis is well known in the art (See e.g. Shareghi’s section 3.1).   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Shareghi also disclose using each of different combinations of n-grams and selecting one of the combinations of n-grams based on the outputs/scores to make more effective predictions (See e.g. section 3.1 and section 4.1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the screening of job applicant system of Scarborough to incorporate n-gram and feature combinations/selection of Shareghi with predictable result of wherein the first set of features includes one or more features representing the occurrence of different n-grams in text and one or more features that do not represent the occurrence of n-grams in text.
Given the advantage of successful feature combinations leads to more effective predictions, one having ordinary skill in the art would have been motivated to make this obvious modification.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127